                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ROBERT BAGGS, JOSHUA BAGGS, and
RIVER HILL FARMS, LLC,
           Plaintiffs,
     v.                                                Case No. 19-C-0966

CNH INDUSTRIAL AMERICA, LLC,
           Defendant.
______________________________________________________________________

                                DECISION AND ORDER

      River Hill Farms, LLC, and its two members, Robert and Joshua Baggs, operate

a cotton farm in Georgia. They allege that they suffered economic losses after

purchasing a defective Module Express cotton picker that was manufactured by

defendant CNH Industrial America, LLC, in Wisconsin. The plaintiffs purchased the

picker from one of CNH’s dealers in Georgia. The plaintiffs contend that CNH made

deceptive marketing statements about the Module Express, that the picker they

purchased was not merchantable, and that CNH failed to produce sufficient

replacements parts to enable the dealer to make repairs to the picker when needed.

The plaintiffs bring claims against CNH for violation of Wisconsin’s Deceptive Trade

Practices Act (“DTPA”), breach of the implied warranty of merchantability, breach of the

implied duty of good faith and fair dealing, and unjust enrichment.

      In a prior order, I granted CNH’s motion to dismiss the plaintiffs’ original

complaint under Federal Rule of Civil Procedure 12(b)(6). In the order, I determined that

the plaintiffs had failed to state claims upon which relief can be granted but granted

them leave to amend if they thought they could correct the deficiencies in certain claims.




         Case 2:19-cv-00966-LA Filed 09/21/20 Page 1 of 3 Document 32
(I dismissed other claims without leave to amend.) The plaintiffs have filed an amended

complaint, which CNH again moves to dismiss.

       Today, I issued an opinion in the related case of T&M Farms, et al. v. CNH

Industrial America, LLC, Case 19-C-85, in which I granted CNH’s motion to dismiss the

amended complaint filed there. The reasoning of my decision in that case applies with

equal force to the plaintiffs’ claims here, which are based on materially indistinguishable

facts and the same legal theories. Thus, in this opinion, I will only briefly identify the

reasons for dismissing the amended complaint and will incorporate the full legal

analysis set forth in Case 19-C-85.

       First, the plaintiffs’ claim under the Wisconsin DTPA must be dismissed because

the DTPA does not apply to advertising statements disseminated outside of Wisconsin,

even if the advertiser who disseminated the statements was physically located in

Wisconsin at the time. Because there are no cotton farms in Wisconsin, CNH did not

market Module Express pickers in Wisconsin. Moreover, the plaintiffs encountered and

acted upon CNH’s marketing statements in Georgia. Therefore, the plaintiffs’ DTPA

claim will be dismissed.

       Second, the plaintiffs’ claim for breach of the implied warranty of merchantability

must be dismissed because the plaintiffs did not enter into a contract for the sale of

goods with CNH. The facts alleged in the amended complaint show that the plaintiffs

purchased their picker from an independent dealer rather than from CNH, and therefore

the contract for sale and any implied warranty of merchantability arose between the

plaintiffs and the dealer.



                                            2



          Case 2:19-cv-00966-LA Filed 09/21/20 Page 2 of 3 Document 32
       Third, the plaintiffs’ claim for breach of the implied duty of good faith and fair

dealing must be dismissed. This claim is based on CNH’s contention that it issued an

express repair warranty in lieu of any other remedies. Compl. ¶ 75. The plaintiffs do not

allege that such a repair warranty existed, but they claim that if it did, then CNH

breached the duty of good faith that was implied in the contract creating the warranty by

“purposefully and intentionally fail[ing] to produce or procure sufficient amounts of parts”

to make the warranted repairs. Id. ¶ 79. Assuming that the plaintiffs have adequately

pleaded that a repair warranty existed, they have not pleaded enough factual matter to

enable me to draw the reasonable inference that CNH acted in bad faith. Although the

plaintiffs allege that their repairs were delayed because of the lack of parts, they do not

identify a scheme by CNH to artificially restrict the supply of parts. Thus, this claim will

be dismissed.

       Finally, the plaintiffs’ claim for unjust enrichment must be dismissed because the

plaintiffs have not alleged facts giving rise to a reasonable inference that they conferred

a benefit on CNH or that CNH’s retention of any benefit conferred would be unjust.

       For these reasons, IT IS ORDERED that CNH’s motion to dismiss the amended

complaint (ECF No. 28) is GRANTED. The Clerk of Court shall enter final judgment.

              Dated at Milwaukee, Wisconsin, this 21st day of September, 2020.


                                                        s/Lynn Adelman       ______
                                                        LYNN ADELMAN
                                                        United States District Judge




                                             3



          Case 2:19-cv-00966-LA Filed 09/21/20 Page 3 of 3 Document 32
